APPENDIX A This Appendix A, amended and restated as of [], 2010, is the Appendix A to that certain Custodian Services Agreement dated July 25, 2008 between PFPC Trust Company and each Fund listed below. Name of Fund Type of Fund Form/Jurisdiction of Fund WELLS FARGO MULTI-STRATEGY , LLC Closed-end, registered investment company under the 1940 Act (Master Fund) Delaware liability company WELLS FARGO MULTI-STRATEGY , LLC Closed-end, registered investment company under the 1940 Act (Feeder Fund) Delaware liability company WELLS FARGO MULTI-STRATEGY , LLC Closed-end, registered investment company under the 1940 Act (TEI Feeder Fund) Delaware liability company WELLS FARGO MULTI-STRATEGY , LDC. Unregistered fund (Pass-Through for TEI Feeder Fund) Cayman Islands limited duration company WELLS FARGO MULTI-STRATEGY , LLC Closed-end, registered investment company under the 1940 Act (Feeder Fund) Delaware liability company WELLS FARGO MULTI-STRATEGY , LLC Closed-end, registered investment company under the 1940 Act (TEI Feeder Fund) Delaware liability company WELLS FARGO MULTI-STRATEGY , LDC Unregistered fund (Pass-Through for TEI Feeder Fund) Cayman Islands limited duration company Accepted: PFPC TRUST COMPANY By: Name: Edward A. Smith, III Title: Vice President and Senior Director WELLS FARGO MULTI-STRATEGY , LLC By: /s/ Eileen Alden Name: Eileen Alden Title: Treasurer WELLS FARGO MULTI-STRATEGY , LLC By: /s/ Eileen Alden Name: Eileen Alden Title: Treasurer WELLS FARGO MULTI-STRATEGY , LDC By: /s/ Eileen Alden Name: Eileen Alden Title: Treasurer
